Citation Nr: 1027712	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  05-37 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the liver, 
on an accrued benefits basis.  

2.  Entitlement to service connection for peripheral neuropathy, 
on an accrued benefits basis.  

3.  Entitlement to a disability rating in excess of 30 percent 
for ischemic heart disease, on an accrued benefits basis.  

4.  Entitlement to a compensable rating for residuals of malaria, 
on an accrued benefits basis.  

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU), on an 
accrued benefits basis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The Veteran served on active duty in the Philippine Commonwealth 
Army from November 1941 to September 1942, and during October 
1942.  He was a prisoner of war from April 1942 to September 
1942.  He had service in the Regular Philippine Army from 
February 1945 to June 1946.  The Veteran died in October 2004.  
The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

This appeal was originally presented to the Board in January 
2009, at which time the accrued benefits issues were remanded for 
additional development.  The Board also remanded the appellant's 
claim of service connection for the cause of the Veteran's death.  
In a February 2010 rating decision, the RO granted service 
connection for the cause of the Veteran's death; thus, because 
the appellant was awarded service connection for this issue, it 
is no longer on appeal before the Board.  See generally Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for cirrhosis and 
for peripheral neuropathy, and entitlement for a TDIU, all on an 
accrued basis, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to his October 2004 death, the Veteran's ischemic heart 
disease was characterized by an estimated ejection fraction of 79 
percent, and a METs level of 5-6.  

2.  Prior to his October 2004 death, the Veteran was without 
manifestations of active malaria, and he exhibited no significant 
residuals of prior malaria episodes.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent 
for ischemic heart disease, for purposes of accrued benefits, 
have not been met.  38 U.S.C.A. §§ 1155, 5121, 5107 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7005 (2009).

2. The criteria for a compensable rating for residuals of 
malaria, for purposes of accrued benefits, have not been met.  38 
U.S.C.A. §§ 1155, 5121, 5107 (West 2002); 38 C.F.R. § 4.88, 
Diagnostic Code 6304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the appellant in the 
development of her claims, has notified her of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist her.  In January 2005 and 
February 2009 letters, the appellant was notified of the 
information and evidence needed to substantiate and complete the 
claims on appeal.  Additionally, the July 2009 supplemental 
statement of the case provided her with the general criteria for 
the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the April 2005 adverse determination on appeal; 
thus, no timing issue exists with regard to the notice provided 
the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  That case, however, was recently overruled by the 
U.S. Court of Appeals for the Federal Circuit, and is no longer 
binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  
Prior to his death, the Veteran was also afforded VA medical 
examinations on several occasions, most recently in June 2004.  
The Board notes that the VA examination report contains 
sufficiently specific clinical findings and informed discussion 
of the pertinent history and clinical features of the disability 
on appeal and is adequate for purposes of this appeal.  The Board 
is not aware, and the appellant has not suggested the existence 
of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the appellant has 
not been prejudiced by any failure of VA in its duties to notify 
and assist her, and that any such violations could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of her claims at this time is 
warranted.  

II. Accrued benefits

The appellant, the Veteran's surviving spouse, seeks accrued 
benefits based upon the Veteran's claims for increased ratings 
for ischemic heart disease and residuals of malaria, which at the 
time of his death in October 2004 had been denied by the RO in 
August 2004.  

Although a Veteran's claim terminates with that Veteran's death, 
a qualified survivor may carry on, to a limited extent, the 
deceased Veteran's claim by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121; Landicho v. Brown, 7 Vet. App. 42 
(1994).  Although an accrued benefits claim is separate from the 
Veteran's claim filed prior to death, the accrued benefits claim 
is derivative of the Veteran's claim; thus, an appellant takes 
the Veteran's claim as it stood on the date of death, but within 
the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236 
(Fed. Cir. 1996).

Periodic monetary benefits authorized under laws administered by 
the VA to which a Veteran was entitled at the time of the 
Veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due to 
the Veteran but unpaid for a period not to exceed two years prior 
to the last date of entitlement will, upon the death of the 
Veteran, be paid to the Veteran's spouse, children, or dependent 
parent.  See 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 
§ 3.1000.

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651, 2656 (Dec. 16, 2003) (codified at 38 U.S.C.A. § 
5121(a) (West Supp. 2009)) repealed the two-year limit on accrued 
benefits so that a Veteran's survivor may receive the full amount 
of award for accrued benefits.  This revision applies only to 
deaths occurring on or after December 16, 2003.  As the Veteran 
died in October 2004, the revision is applicable to this claim.

In order for a claimant to be entitled to accrued benefits, the 
Veteran must have had a claim pending at the time of his death 
for such benefits or else be entitled to them under an existing 
rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998).  A pending claim may 
include a claim denied by VA which had not become final (that is, 
the one-year appeals period had not yet run) at the time of the 
Veteran's death.  See Taylor v. Nicholson, 21 Vet. App. 126 
(2007).  In this case, the Veteran died in October 2004, and, at 
the time of his death, he had been denied service connection for 
cirrhosis of the liver and peripheral neuropathy, increased 
ratings for ischemic heart disease and residuals of malaria, and 
a TDIU, all within an August 2004 rating decision. In January 
2005, the appellant filed her claim for accrued benefits.  Thus, 
her claim was timely filed.  Because the appellant's claim is for 
the purpose of accrued benefits, the Board is prohibited from 
considering medical evidence received after the date of the 
Veteran's death, other than VA records that were constructively 
of record at the time of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000(a).

As noted above, the Veteran had at the time of his death pending 
increased rating claims for ischemic heart disease and residuals 
of malaria.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 2002).  Where, however, an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a 
reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2009).  

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of the 
grant of service connection must be considered, to include the 
possibility that a staged rating may be assigned.  See Fenderson 
v. West, 12 Vet. App. 119 (1998).  In the case of Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the U.S. Court of Appeals for 
Veterans Claims (Court) held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  As such, the Board will consider whether staged ratings 
are appropriate to the pending appeal.  

a. Ischemic heart disease

At his death, the Veteran's ischemic heart disease was rated as 
30 percent disabling under Diagnostic Code 7005, for 
arteriosclerotic heart disease.  Under this Code, when a workload 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray, a 30 percent rating is warranted.  A 60 
percent rating is assigned for coronary artery disease, with more 
than one documented episode of acute congestive heart failure in 
the past year; or, when a workload greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, when left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent is shown.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005.  

The Veteran was afforded a VA medical examination in June 2004, 
at which time he reported weekly chest pain, shortness of breath, 
general fatigue, dizziness, and exertional dyspnea.  He took 
medications for his ischemic heart disease, but denied recent 
hospitalizations or any history of cardiac surgery.  The Veteran 
was able to walk on his own, but with dizziness and instability.  
Stress testing was not conducted, but he was afforded an ECG and 
2d echocardiogram.  The Veteran's ejection fraction was estimated 
at 79 percent, and his METs level was 5-6.  Isolated premature 
ventricular contractions were also present.  Left ventricular 
hypertrophy was present, with good systolic function.  The 
examiner found moderate impairment in the Veteran's daily 
activities due to his ischemic heart disease.  

In a May 2004 statement, the appellant stated the Veteran's 
health had declined recently, with loss of weight, weakness, and 
shortness of breath.  He also experienced frequent chest pain, 
and was not able to walk any significant distance.  

Based on the above, the Board finds the preponderance of the 
evidence to be against the award of an increased rating on an 
accrued benefits basis for the Veteran's ischemic heart disease.  
According to the June 2004 VA examination report, the Veteran's 
ischemic heart disease did not result in one or more episodes of 
acute congestive heart failure in the past year; or, a workload 
less than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; a left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  In the absence of such 
findings, the next higher rating of 60 percent is not warranted 
for the Veteran's ischemic heart disease.  

The Board has also considered whether the Veteran's ischemic 
heart disease presented an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extra-schedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  In this case there are no exceptional 
or unusual factors with regard to the Veteran's ischemic heart 
disease.  The threshold factor for extraschedular consideration 
is a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluation for that service-connected disability is inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
schedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Specifically, the findings 
on the various cardiovascular tests corresponded to the 
evaluations that were assigned.  Thus, his disability picture was 
contemplated by the rating schedule, and the assigned schedular 
evaluation was, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In conclusion, the preponderance of the evidence is against the 
award of a disability rating in excess of 30 percent on an 
accrued benefits basis for the Veteran's ischemic heart disease.  
As a preponderance of the evidence is against the award of an 
increased rating, the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

b. Residuals of Malaria

At the time of his death, the Veteran's residuals of malaria were 
rated as noncompensable under Diagnostic Code 6304.  This Code 
provides a 100 percent evaluation for active malaria, verified by 
the identification of the malarial parasites in blood smears.  
Relapses must be confirmed by the presence of malarial parasites 
in blood smears.  Thereafter residuals such as liver or spleen 
damage must be rated under the appropriate system.  38 C.F.R. § 
4.88b, Diagnostic Code 6304.  

Evidence for the time period immediately preceding the Veteran's 
death does not reflect either active malaria, or any permanent 
residuals thereof.  A June 2004 VA medical examination report 
noted the Veteran's history of active malaria in approximately 
1942, with no current treatment noted.  The Veteran denied any 
recent manifestations of malaria, use of medication for malaria, 
or the need to consult a physician for malaria or malaria-related 
disability.  On objective examination, the Veteran was moderately 
malnourished, with a thin build.  A malaria smear was negative, 
and the examining VA physician did not indicate any current or 
significant residuals of malaria.  

Based on the evidence of record, the Board finds that a 
compensable rating on an accrued benefits basis for malaria is 
not warranted.  The record does not contain competent evidence 
that the Veteran has active malaria or any ascertainable 
residuals of malaria such as liver or spleen damage.  VA 
examination was afforded the Veteran prior to his death, and it 
failed to reveal any signs, symptoms or residuals of malaria.  As 
there is no medical evidence of active disease or any residual 
disability, there is no basis to award a compensable rating.

The Board has also considered whether the Veteran's residuals of 
malaria presented an exceptional or unusual disability picture as 
to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).  In this case there are no exceptional or unusual 
factors with regard to the Veteran's residuals of malaria, and 
his disability picture was adequately contemplated by the rating 
schedule.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is not 
warranted.

In conclusion, the preponderance of the evidence is against the 
award of a compensable rating on an accrued benefits basis for 
the Veteran's residuals of malaria.  As a preponderance of the 
evidence is against the award of a compensable rating, the 
benefit-of-the-doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating in excess of 30 percent on an 
accrued benefits basis for ischemic heart disease is denied.  

Entitlement to a compensable rating on an accrued benefits basis 
for residuals of malaria is denied.  


REMAND

As was noted above and by the Board in January 2009, a pending 
claim for accrued benefits purposes may include any claim already 
adjudicated by the RO but for which the appeals period has not 
yet run.  See Taylor v. Nicholson, 21 Vet. App. 126 (2007).  At 
the time of his October 2004 death, the Veteran had been denied 
service connection for liver cirrhosis and for peripheral 
neuropathy within an August 2004 rating decision.  Pursuant to 
the Board's January 2009 remand order, the RO considered on the 
merits entitlement on an accrued benefits basis to increased 
ratings for ischemic heart disease and residuals of malaria, and 
to a TDIU; however, the RO did not consider entitlement on an 
accrued benefits basis to service connection for cirrhosis of the 
liver and for peripheral neuropathy.  As the RO has not yet 
considered these issues on the merits, a remand for such 
consideration is required prior to any final Board adjudication 
of the same.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has already considered on the merits entitlement on an 
accrued benefits basis to a TDIU; nevertheless, because this 
issue is inextricably intertwined with the claims being remanded 
herein, it will be deferred pending resolution of the remanded 
claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

After undertaking any additional development 
deemed necessary, adjudicate the pending 
claims of entitlement on an accrued benefits 
basis for service connection for cirrhosis of 
the liver and for peripheral neuropathy in 
light of any additional evidence added to the 
record.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The Board makes no determination at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


